Title: To Thomas Jefferson from James Swan, 10 July 1789
From: Swan, James
To: Jefferson, Thomas



Paris 10h. July 1789.

Permit me Sir, to enclose you a Copy of the Propositions for the woods, which I mean to present to the Minister of Marine, as soon as I can get a line to him from the Marqs. La fayette, or Vaudreüil and to pray, that you would mention the matter to Comte Luzerne on the first occasion you shall find. In fact there is nothing wanted but an Essay at present, unless they should chuse to make a Contract. In such a case Messr. Le Leu & Co. Bankers to the Queen, and a  Mr. St. Marc, will be guarantees to the fullfillment on the part of the Americans.
I have the honor to be with great respect & esteem Your Excellencies Most obedt. & very huml. sert,

Jam. Swan

